Citation Nr: 0804492	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  03-12 205A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a foot 
condition, to include club feet and degenerative joint 
disease.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
February 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the Regional 
Office (RO) that that concluded no new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for a foot condition, to include club feet 
and degenerative joint disease.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

A review of the record indicates that medical records still 
need to be obtained.  On a VA form 21-4142 received in June 
2006, the veteran reported continuing treatment at the VA 
medical center in Coatesville, Pennsylvania by the podiatry 
clinic.  The last records in the file from this facility are 
dated in August 2002.  Therefore, before the issue of new and 
material evidence may be considered, relevant treatment 
records should be obtained, dating since August 2002.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

In addition, in May 2003, the veteran indicated that he 
received treatment for his clubbed feet at the Shriner's 
Hospital in Philadelphia, Pennsylvania.  The RO sent the 
veteran a letter requesting that he complete and return an 
Authorization and Consent to Release Information form for 
each health care provider the veteran claimed.  While the 
veteran returned the form signed, he did not complete any 
other portion of the form such as the hospital name and 
address or the dates of treatment.  Thus, the RO should ask 
the veteran to fully complete a release form for Shriner's 
Hospital, to include the address of the facility and the 
dates of treatment.  If the veteran complies, such records 
should be requested.

Additionally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim, but he was not provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Thus, on remand the RO should provide corrective 
notice.  

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that advises the 
veteran that a disability rating and 
effective date will be assigned if service 
connection is awarded, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claims on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  Ask the veteran to provide the names 
and addresses of all medical care providers 
who have treated him for a foot condition, 
to include club feet and degenerative joint 
disease.  Specifically, ask the veteran to 
complete a release form for Shriner's 
Hospital, to include the address and dates 
of treatment.  After securing any necessary 
release, obtain any records which are not 
duplicates of those in the claims file.

3.  Obtain relevant VA treatment records 
from the VA Medical Center in Coatesville, 
Pennsylvania dating since August 2002. 

4.  Following completion of the above, the 
record should again be reviewed to 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

